         Case 1:20-cv-01845-DAT Document 15 Filed 03/17/21 Page 1 of 2




           In the United States Court of Federal Claims
                                        No. 20-1845C
                                    Filed: March 17, 2021
                                   NOT FOR PUBLICATION


    CORNELIUS LORENZO WILSON,

                     Plaintiff,

    v.

    THE UNITED STATES,

                     Defendant.


                                             ORDER

TAPP, Judge. 1

        Proceeding pro se, Plaintiff Cornelius Lorenzo Wilson seeks entry of an order “that
(DOC) Secretary of the State of Louisiana immediately release safely the living soule [sic] the
man Cornelius Wilson Sr. unharmed at liberty . . ..” (Compl. at 6, ECF No. 1). His Complaint
seeks similar relief from numerous other state officials. (Id.). Mr. Wilson makes no claim against
the United States, nor does his Complaint state a claim for monetary relief.

        On December 15, 2020, this Court issued an Order Directing Payment of Filing Fee,
finding that Mr. Wilson is not eligible to file in forma pauperis and requiring Mr. Wilson to
submit the Court’s $400 filing fee within thirty days. (ECF No. 6). Because that Order was
corrected to show the new Court filing fee of $402, Mr. Wilson was given an additional thirty
days to submit the payment, which elapsed on February 3, 2021. (See Clerks Docket Entry dated
1/04/2021). On December 15, 2020, this Court issued an Order to Show Cause why this case
should not be dismissed for lack of jurisdiction pursuant to RCFC 12(h)(3). (ECF No. 7). Mr.
Wilson’s Response to the Order to Show Cause was due on or before January 12, 2021. He has
not responded to either of the above Orders. For that reason alone, Mr. Wilson’s Complaint
should be dismissed as the result of his failure to prosecute under RCFC 41(b) and disobedience
of the Court’s Orders.

       In addition, Mr. Wilson’s Complaint fails to establish any basis for exercise of the
Court’s jurisdiction. The Court recognizes that a pro se plaintiff’s pleadings are generally held to


1The case was originally assigned to Senior Judge Loren A. Smith, transferred to Judge Stephen
S. Schwartz (ECF No. 8), and finally reassigned to Judge David A. Tapp on February 8, 2021.
(ECF No. 12).
         Case 1:20-cv-01845-DAT Document 15 Filed 03/17/21 Page 2 of 2




“less stringent standards” than those of a professional lawyer. Haines v. Kerner, 404 U.S. 519,
520–21 (1972) (requiring that allegations contained in a pro se complaint be held to “less
stringent standards than formal pleadings drafted by lawyers”). However, the Court cannot
extend this leniency to relieve Mr. Wilson of his jurisdictional burden. Kelley v. Sec’y, U.S.
Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987). Whether a court has jurisdiction is a
threshold matter in every case. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95
(1998). “If the Court determines at any time that it lacks subject-matter jurisdiction, the court
must dismiss the action.” RCFC 12(h)(3). That is the situation here. Folden v. United States, 379
F.3d 1344, 1354 (Fed. Cir. 2004) (court may act sua sponte when jurisdiction is lacking) (citing
Fanning, Phillips & Molnar v. West, 160 F.3d 717, 720 (Fed. Cir. 1998)).
        “The Court of Federal Claims is a court of limited jurisdiction.” Marcum LLP v. United
States, 753 F.3d 1380, 1382 (Fed. Cir. 2014). This Court resolves disputes over access to the
Federal Government’s wallet. The Tucker Act is the primary statute conferring jurisdiction on
this Court. The Tucker Act waives sovereign immunity for claims (1) founded on an express or
implied contract with the United States; (2) seeking a refund for a payment made to the
government; and (3) arising from federal constitutional, statutory, or regulatory law mandating
payment of money damages by the United States government. Ontario Power Generation, Inc. v.
United States, 369 F.3d 1298, 1301 (Fed. Cir. 2004); see also United States v. Navajo Nation,
556 U.S. 287 (2009); United States v. Mitchell, 463 U.S. 206 (1983). Standing alone, however,
the Tucker Act itself does not create a substantive right enforceable against the United States.
Ferreiro v. United States, 501 F.3d 1349, 1351 (Fed. Cir. 2007). To come within jurisdictional
reach, “a plaintiff must identify a separate source of substantive law that creates the right to
money damages.” Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005).
        A constitutional provision or statute is money mandating if it “can fairly be interpreted as
mandating compensation by the Federal Government.” Navajo Nation, 556 U.S. at 290 (quoting
United States v. Testan, 424 U.S. 392, 400 (1976)). Here, Mr. Wilson’s Complaint is directed at
Louisiana officials, not the United States and fails to identify any money mandating source.
Accordingly, in addition to Mr. Wilson’s failure to prosecute this case, the Court lacks subject
matter jurisdiction pursuant to RCFC 12(h)(3).

       For these reasons, this case is hereby DISMISSED. The Clerk shall enter judgment
accordingly.

       IT IS SO ORDERED.

                                                                     s/  David A. Tapp
                                                                     DAVID A. TAPP, Judge




                                                 2
